Citation Nr: 9906290	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-46 484	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10% for a left knee 
disorder prior to September 1988.

2. Entitlement to restoration of a 10% rating for a left knee 
disorder.

3. Entitlement to an effective date prior to 12 August 1994 
for a 30% rating for a right knee disorder.

4. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30% disabling.

5. Entitlement to an increased rating for a dysthymic 
disorder with alcoholism, otherwise classified as major 
depression, currently evaluated as 50% disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to May 
1969.  This appeal originally arose from a November 1987 
rating action of the New York, New York RO which denied a 
rating in excess of 10% for a left knee disorder.  This 
appeal also arises from a June 1988 rating action which 
reduced the rating of the veteran's left knee disorder from 
10% to 0%, effective September 1988, and a December 1989 
rating action which denied ratings in excess of 10% each for 
a right knee disorder and a dysthymic disorder with 
alcoholism.  In September 1991, the veteran's claims folder 
was transferred to the Roanoke, Virginia RO.  By decision of 
November 1992, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development.

By rating action of March 1993, the Roanoke, Virginia RO 
changed the description of the veteran's service-connected 
psychiatric disorder to major depression and increased the 
rating from 10% to 30%, effective July 1989.  In September 
1993, the veteran's claims folder was transferred to the New 
York, New York RO.  By rating action of June 1994, the RO 
implemented a hearing officer's decision that month which 
increased the rating of the veteran's right knee disorder 
from 10% to 20%, effective July 1989.  By rating action of 
May 1995, the RO increased the rating of the veteran's right 
knee disorder from 20% to 30%, effective 12 August 1994; 
changed the description of the service-connected psychiatric 
disorder to a dysthymic disorder with alcoholism; and 
increased the rating of the psychiatric disorder from 30% to 
50%, effective August 1994.  The matters of ratings in excess 
of 30% for the right knee disorder and 50% for the 
psychiatric disorder remain for appellate consideration.  

This appeal also arises from the May 1995 rating action which 
increased the rating for the right knee disorder from 20% to 
30%, effective 12 August 1994; the veteran appeals the 
effective date of the grant of the 30% rating, claiming an 
earlier effective date.  In October 1996, the veteran's 
claims folder was transferred to the Roanoke, Virginia RO, 
reflecting his change of address to Virginia.  By rating 
action of May 1997, the RO denied a rating in excess of 50% 
for the veteran's psychiatric disorder with alcoholism, 
following VA psychiatric examination in March 1997 and with 
consideration of the new VA schedular criteria for rating 
mental disorders which became effective in November 1996.

In statements of October 1993 and April 1996, as well as at 
the June 1994 RO hearing on appeal, the veteran and his 
representative variously claimed service connection for right 
leg and foot disorders as secondary to his service-connected 
right knee disorder.  At the June 1994 RO hearing on appeal, 
the veteran raised the issue of entitlement to a compensable 
rating for residuals of an abscess of the left scrotum.  By 
Supplemental Statement of the Case (SSOC) dated in July 1994, 
the veteran was notified that his claims for secondary 
service connection for right leg and foot disorders and a 
compensable rating for residuals of an abscess of the left 
scrotum would be considered after VA examinations were 
conducted.  In June 1996, the New York RO ordered a VA 
orthopedic examination of the veteran at the VA Medical 
Center in Hampton, Virginia in connection with the secondary 
service connection claim, but appellate review discloses that 
no such orthopedic examination report is contained in the 
record, nor does the record contain any VA examination report 
which evaluates the degree of severity of the residuals of an 
abscess of the left scrotum.  Neither has the RO adjudicated 
the claims for secondary service connection for right leg and 
foot disorders and a compensable rating for residuals of an 
abscess of the left scrotum; thus, these issues are referred 
to the RO for appropriate development and action.        

The issues of a rating in excess of the currently-assigned 
30% for a right knee disorder, and restoration of a 10% 
rating for a left knee disorder are the subject of the REMAND 
section of this decision, below. 


FINDINGS OF FACT

1. Prior to September 1988, the veteran's left knee disorder 
was manifested by arthralgia with full range of motion, 
and no evidence of crepitations, lateral instability, or 
subluxation, and was productive of no more than slight 
impairment.

2. By rating action of June 1988, the RO denied a rating in 
excess of 10% for a right knee disorder; a timely Notice 
of Disagreement (NOD) therewith was not received within 1 
year of the date the veteran was notified of the denial.

3. On 22 August 1989, the RO received the veteran's formal 
new claim for an increased rating for his right knee 
disorder. 

4. Prior to 12 August 1994, the veteran's right knee 
disability was manifested by pain, swelling, instability, 
locking, chronic synovitis, a tear of the medial meniscus, 
extensive and severe degenerative osteoarthritis, and a 
finding of limitation of leg extension to 20 degrees, and 
was productive of severe knee impairment.

5. The veteran's dysthymic disorder with alcoholism, 
otherwise classified as major depression, is productive of 
demonstrable inability to obtain or retain employment.


CONCLUSIONS OF LAW

1. Prior to September 1988, the veteran's left knee disorder 
was not more than 10% disabling according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, Codes 5257, 5260, 5261 (1998).

2. The June 1988 rating action denying a rating in excess of 
10% for the veteran's right knee disorder was final as to 
the evidence then considered.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1998).

3. Prior to 12 August 1994, the veteran's right knee disorder 
was 30% disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
Codes 5257, 5261 (1998). 

4. Under governing law, the effective date of a 30% rating 
for a right knee disorder is 22 August 1989.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 1991); 38 C.F.R. §§ 3.151(a), 
3.155(a), 3.156, 3.157(a), 3.400 (1998).

5.  The veteran's dysthymic disorder with alcoholism, 
otherwise classified as major depression, is 100% 
disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, Code 
9405 (as in effect prior to 7 November 1996).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. A Rating in Excess of 10% for a Left Knee Disorder prior 
to September 1988

By rating action of November 1987, the RO denied a rating in 
excess of 10% for the veteran's left knee disability.  In 
January 1988, the veteran's representative at the time filed 
an NOD therewith.  In February 1988, additional private 
medical evidence pertaining to the left knee was received, 
and a VA orthopedic examination was conducted.  On that 
record, by rating action of June 1988, the left knee 
disability rating was reduced from 10% to 0%, effective 
September 1988.  Thus, the issue of a rating in excess of 10% 
for the left knee disorder prior to September 1988 remains 
for appellate consideration.

A review of the evidence discloses that, on orthopedic 
examination by L. Sultan, M.D., in April 1987, the veteran 
was noted to have been employed as a postal worker with 
difficulty related to a right knee problem.  On examination, 
he slightly favored the right lower extremity on evaluation 
of gait.  Left trans-patellar girth was 11/2 inches greater in 
circumference than on the right, and left thigh girth was a 
1/2-inch greater in circumference than on the right.  There 
were no other findings pertaining to the left knee.

In a statement of July 1987, the veteran's supervisor at the 
Post Office stated that an unspecified medical condition did 
not allow him to continue in a certain unspecified position, 
noting that he had been on light duty from May until the 
present time.  The supervisor further stated that the 
prognosis, based on unspecified medical evidence, was not 
good, that the veteran was extremely upset, and that it was 
highly doubtful that his unspecified condition would improve 
to the point where he could perform the requirements of a 
Mail Flow Controller's position.

On orthopedic examination by Dr. Sultan in January 1988, the 
veteran was noted to have been working in a light-duty job as 
a postal worker since May 1987 wherein he sat for most of the 
time.  His main complaint pertained to his right knee 
disability, and he also complained of a more-frequent aching 
sensation in the left knee.  November 1987 X-rays of the left 
knee revealed no bony or joint space abnormality; there were 
no other clinical findings pertaining to the left knee.  The 
examiner commented that the veteran suffered from left knee 
arthralgia which was secondary to overuse and compensation 
for his right knee problem.

On VA orthopedic examination of February 1988, the veteran's 
complaints included pain, stiffness, buckling, locking, 
clicking, slipping, and swelling in both knees which had 
caused him to fall a number of times.  On examination, the 
examiner noted that he had pain in both knees.  The left knee 
contour was anatomical.  There was no effusion, and the 
patella was mobile.  Left knee range of motion was from 0 to 
140 degrees.  There were no crepitations, lateral 
instability, or subluxation.  McMurray's test was negative.  
Left knee X-rays revealed no fracture, dislocation, or other 
osseous abnormality.  The diagnosis was residual 
chondromalacia with mild lateral instability by history.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  The U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1999) (hereinafter, the 
"Court") has also held that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.14 provides that 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  Rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has in effect 
asserted that, prior to September 1988, his left knee 
disorder was more than 10% disabling, and the Board finds 
that he has thus stated a well-grounded claim.

Under the applicable criteria, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10% rating.  A 20% rating requires moderate 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.  
Limitation of flexion of either leg to 45 degrees warrants a 
10% rating.  A 20% rating requires that flexion be limited to 
30 degrees.  38 C.F.R. Part 4, Diagnostic Code 5260.  
Limitation of extension of either leg to 10 degrees warrants 
a 10% rating.  A 
20% rating requires that extension be limited to 15 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5261.

After reviewing the pertinent evidence of record, the Board 
concludes that, prior to September 1988, a rating in excess 
of 10% for the veteran's left knee disorder was not warranted 
under Diagnostic Code 5257, as no more than slight functional 
loss of the left knee was demonstrated.  In arriving at this 
conclusion, the Board has considered the January 1988 finding 
of left knee arthralgia and the February 1988 finding of left 
knee pain, along with negative November 1987 and February 
1988 X-ray findings, and the significantly negative February 
1988 findings for crepitations, lateral instability, and 
subluxation, with residual chondromalacia and mild lateral 
instability diagnosed by history only.  Moreover, full range 
of left knee motion from 0 to 140 degrees was objectively 
demonstrated in February 1988.

These clinical findings clearly do not indicate moderate left 
knee impairment, including recurrent subluxation or lateral 
instability; limitation of leg flexion to 
30 degrees; or limitation of leg extension to 15 degrees, 
such as to have warranted a 20% rating under Diagnostic Codes 
5257, 5260, or 5261, respectively, prior to September 1988.  
With regard to assessing the degree to which the veteran's 
left knee pain impairs him functionally, particularly in the 
work-place, the Board notes that the above evidence indicates 
that the veteran's functional impairment at work at the Post 
Office was primarily due to his service-connected right knee 
disability, not the left; the degree of functional impairment 
attributable to the right knee disability is contemplated by 
the percentage disability rating assigned that disorder, and 
is not properly for appellate consideration in evaluating his 
left knee disability.  As the preponderance of the evidence 
is against the claim for a rating in excess of 10% for the 
veteran's left knee disorder prior to September 1988, the 
appeal is denied.          
 
II. An Effective Date prior to 12 August 1994 for a 30% 
Rating for 
                                                     a Right 
Knee Disorder

By rating action of January 1970, service connection was 
granted for a status post arthrotomy of the right knee with 
synovitis, and a 10% rating was assigned from May 1969.  By 
rating action of January 1983, degenerative changes were 
added as a component of the service-connected right knee 
disease entity.  By rating action of December 1989, a rating 
in excess of 10% for a right knee disorder was denied.  In 
February 1990, the veteran filed what may be construed as an 
NOD therewith, and an SSOC was issued in September 1991.  By 
decision of November 1992, the Board remanded the issue of 
entitlement to a rating in excess of 10% for a right knee 
disorder to the RO for  further development of the evidence.  
By rating action of June 1994, the RO implemented a hearing 
officer's decision that month which increased the rating of 
the right knee disorder from 10% to 20%, and assigned 
10 July 1989 as the effective date of the 20% rating.  By 
rating action of May 1995, the rating of the veteran's right 
knee disorder was increased from 20% to 30%, effective 12 
August 1994.  The veteran appeals the effective date of the 
30% rating, claiming an earlier effective date to 10 July 
1989, the date from which he claims to have continuously 
prosecuted a claim for an increased rating for a right knee 
disorder.  He asserts that the evidence in the claims folder, 
including a May 1993 VA report of magnetic resonance imaging 
(MRI) of the right knee and a May 1994 report of a private 
electromyogram (EMG) of the right lower extremity, indicates 
neurological deficiencies of a profound nature which warrant 
a 30% rating prior to 12 August 1994.  

A review of the evidence discloses that, by letter of June 
1988, the veteran was notified of a rating action that month 
which, in pertinent part, confirmed and continued a 10% 
rating for his right knee disability, and reduced the 
disability rating for his left knee disorder from 10% to 0%.

In July 1988, the RO received a statement from the veteran 
wherein he specifically expressed disagreement with the June 
1988 letter notifying him of the reduction in rating of his 
left knee disability from 10% to 0%; there was no reference 
to a right knee disorder.     

In a statement both signed by the veteran and received by the 
RO on 10 July 1989, he claimed an increased rating for his 
service-connected psychiatric disorder; there was no 
reference to a right knee disorder.

On 22 August 1989, the RO received an equivocal statement 
from the veteran which may reasonably be construed as a 
request for increased ratings for each of his service-
connected disabilities, for which he noted a combined 
disability rating of 20% was in effect.

A VA Contact Report dated 28 August 1989 indicates that, 
after personal contact with the veteran, the RO ordered VA 
examination of each of his service-connected disabilities in 
lieu of a hearing before a hearing officer at the RO which 
had been scheduled for that date.

On VA orthopedic examination of September 1989, the veteran 
reported that he had lost no time from his full-time job at 
the Post Office in the past year.  He gave a many-year 
history of progressive right knee pain and instability.  On 
examination, the knee was noted to be swollen and warm, 
unstable when walking on stairs or stepping off curbs, and 
painful on bending and walking.  There was occasional 
locking.  A small Baker's cyst was present.  Extension was to 
20 degrees and flexion to 100 degrees.  The diagnoses were 
post-traumatic osteoarthritis and chronic synovitis of the 
right knee.

As noted above, by letter of January 1990, the RO notified 
the veteran of a December 1989 rating action which denied a 
rating in excess of 10% for his right knee disability, and he 
filed what may be construed as an NOD therewith in February 
1990.

In written argument dated in early August 1991, the veteran's 
representative stated, in pertinent part, that the veteran 
disagreed with the June 1988 rating action and all subsequent 
rating actions which denied a rating in excess of 10% for his 
right knee disability.  In a statement of late August 1991, 
the veteran indicated that he wanted increased ratings for 
each of his service-connected disabilities, for which he 
noted a combined disability rating of 20% was in effect.  He 
stated that his disability had worsened since 1989, which was 
the last date of his claim.  

On VA orthopedic examination of March 1993, the veteran was 
noted to have been using a Swedish knee cage for his right 
knee.  On examination, there was moderate swelling and marked 
crepitance of the right knee, and no deformity or fluid.  The 
examiner commented that the right knee was definitely 
enlarged, but it was not due to fluid in the knee.  Flexion 
of the knee was to 100 degrees, and it lacked 5 degrees of 
extension.  X-rays revealed osteoarthritis.  The diagnosis 
was status-post right knee arthrotomy with osteoarthritis and 
flexion contracture.

A May 1993 report of VA MRI of the right knee revealed a 
small effusion, an intact posterior cruciate ligament, and no 
popliteal cyst.  Rupture of the anterior cruciate ligament 
was suggested.  There was an oblique tear of the posterior 
horn of the medial meniscus; the anterior horn was intact.  
Extensive osteoarthritis was present.

In a statement of July 1993, the veteran expressed 
disagreement with the 10% rating assigned the right knee 
disorder.

Physical examination during VA hospitalization in early 
November 1993 for unrelated medical treatment showed no edema 
of the extremities.  On VA orthopedic examination of late 
November 1993, the veteran complained of throbbing pain, 
weakness, buckling, and locking of the right knee, and 
difficulty negotiating stairs.  The examiner noted that the 
veteran walked with a limp, and that there was periodic 
marked right knee swelling.  Current examination showed 
moderate right knee swelling and medial and lateral joint 
line pain, with no instability or collateral ligament 
tenderness.  The patella was not freely movable.  On range of 
motion testing, flexion was to 110 degrees, and the knee 
lacked 
5 degrees of extension.  Current X-rays of the knee showed 
osteoarthritis.  After the examiner reviewed May 1993 VA MRI 
findings, the diagnoses were degeneration of the right knee 
medial meniscus versus medial meniscectomy, oblique tear of 
the posterior horn of the lateral meniscus, and 
osteoarthritis.

Copies of the veteran's 1994 records of absences from work 
show that he was absent for 3 days in January due to claimed 
unspecified knee and back pain; 3 days in February due to a 
claimed chronic knee problem; 2 hours in March due to claimed 
severe pains in the knees; a little over 2 days in April due 
to claimed severe knee pain; 2 days in early May due to 
claimed severe pain in the knees; and nearly 
3 days in mid-May due to claimed severe right knee pain.

VA X-rays of the right knee in early March 1994 noted a 
history of tenderness and revealed severe degenerative 
osteoarthritic changes with narrowing of all 
3 compartments, and no definite knee effusion.  The 
patellofemoral joint was almost obliterated.  The impressions 
were degenerative osteoarthritis and probable old lateral 
tibial plateau fracture.

In a statement of late March 1994, E. Smith, M.D., noted the 
veteran's many-year history of right knee pain, and after 
reviewing the abovementioned May 1993 VA MRI findings 
pertaining to the right knee, opined that his right knee had 
been a chronic problem causing pain and disability, and that 
the knee might eventually need future surgery or even require 
total knee replacement.

On VA outpatient evaluation for right knee pain in April 
1994, a 5-year history of diabetes mellitus was noted, as 
well as complaints of neuropathy and decreased sensation in 
the right foot.  On examination, straight leg raising was 
negative.  There was mild atrophy of the right quadriceps 
with swelling, pain, and decreased range of motion.  
Confrontation testing was 4/5 in the right quadriceps.  The 
impressions were question of right radiculopathy and 
peripheral neuropathy.

A May 1994 EMG report of the right lower extremity by T. 
Reagan, M.D., showed evidence of a moderately-severe motor-
sensory polyneuropathy with both demyelinating and axonal 
degenerative components.   

At the June 1994 RO hearing on appeal, the veteran testified 
that he was issued a right knee brace earlier that year, and 
that he sought outpatient follow-up treatment and evaluation 
for the knee with medications once every 2 weeks.  He denied 
receiving whirlpool or exercise therapy.  He stated that his 
treating physician, Dr. Smith, had suggested that the right 
knee might require surgical intervention or knee replacement 
in the near future.  He testified that his right knee was 
productive of constant pain at varying levels of intensity, 
that the pain increased with activity, and that the knee 
buckled and locked at times.  He stated that he had 
crepitance, weakness and swelling in the knee, that he 
experienced pain with prolonged standing, that he had to stop 
and rest after walking 200 feet, and that he had problems 
negotiating stairs due to the right knee.  With regard to 
functional limitation due to his bilateral knee disorder, the 
veteran testified to the effect that he felt impaired, 
immobile, and extremely limited in terms of any kind of 
activity, and that the bilateral disorder had caused him to 
lose an average of 4 days from work per month over the past 
11/2 years.  Regarding the effect of the knee disorder upon his 
work at the Post Office, he stated that his work duties 
allowed him to sit in a chair, and that he did not have to 
walk around.  He was unsure whether he had been denied a 
promotion or otherwise hindered at work because of his knee 
disorder, but he assumed that he had been so hindered.      

As noted above, by rating action of June 1994, the RO 
implemented a hearing officer's decision that month which 
increased the rating of the veteran's right knee disorder 
from 10% to 20%, effective 10 July 1989.  

In statements of August 1994, Dr. Smith noted the veteran's 
long history of right knee pain, tenderness, and swelling.  
The doctor stated that a review of the findings on the 
abovementioned May 1993 report of VA MRI of the right knee 
and the May 1994 private EMG report pertaining to the right 
lower extremity indicated evidence of chronic and persistent 
deterioration of the right knee and lower extremity.  He 
further opined that the May 1994 nerve conduction velocity 
studies showing moderate to severe motor sensory 
polyneuropathy with both demyelinating and axonal 
degenerative components could be consistent with the 
veteran's traumatic osteoarthritis or even with his diabetes 
mellitus.  In either case, the doctor concluded that it was a 
degenerating process that had a very poor prognosis.    

VA outpatient records of August 1994 indicate that the 
veteran was highly distressed because of knee pain.      

On VA orthopedic examination of October 1994, the veteran 
complained of progressively-worsening right knee symptoms 
including pain, decreased motion, buckling, and inability to 
negotiate stairs which required him to use a cane.  On 
examination, the entire knee was painful to palpation.  There 
was decreased range of motion, with flexion to 80 degrees and 
extension to 10 degrees, 1 inch of quadriceps wasting, mild 
swelling, and 2 surgical scars.  After a review of the 
findings on the abovementioned May 1993 report of VA MRI of 
the right knee, March 1994 VA X-rays of the right knee, and 
the May 1994 private EMG report pertaining to the right lower 
extremity, the examiner diagnosed status post right knee 
surgery with marked degenerative changes in the knee (all 3 
compartments narrowed) and peroneal and posterior tibial 
nerve impairment, and commented that the veteran was a 
candidate for a total knee replacement.  In a separate 
orthopedic examination report of the veteran's back, the same 
examiner described the veteran's knee problem as severe.

In a statement of March 1995, the veteran's employer approved 
his application for disability retirement.  The statement did 
not specify the disabilities which formed the basis of the 
claim.

In his March 1995 application for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (T/R), the veteran claimed that his service-
connected psychiatric and knee disabilities prevented him 
from following any substantially-gainful occupation, and that 
he became too disabled to work as a postal worker in October 
1994.

As noted above, by rating action of May 1995, the RO 
increased the rating of the veteran's right knee disorder 
from 20% to 30%, effective 12 August 1994.

After reviewing the abovementioned May 1993 report of VA MRI 
of the right knee, as well as a September 1995 orthopedic 
consultation report [a report of which is not of record], J. 
Palting, M.D., rendered an opinion in December 1996 as to 
whether the "extensive osteoarthritis" found on the MRI 
report may have occurred or started prior to 1993.  Dr. 
Palting commented that, given the pathophysiology of 
osteoarthritis, it would have been very difficult for 
"extensive" osteoarthritis to have developed suddenly in 
1993, as it would have taken years to develop, depending on 
the patient's activity and occupation.  Therefore, he opined 
that the veteran had some amount of osteoarthritis in the 
right knee prior to the 1993 MRI report.

In a statement of December 1996, H. Trieshmann, Jr., M.R., 
stated that the veteran had severe degenerative arthritis of 
the right knee which had gradually developed since an injury 
and surgery a number of years ago.

The applicable criteria for an increased rating for a 
service-connected disability have been set forth above.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45; See also Schafrath and 
Francisco.  In addition, moderate impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 20% rating.  A 30% rating requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.  
Favorable ankylosis of either knee warrants a 30% rating.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 and 10 degrees.  A 40% rating requires that the 
knee be fixed in flexion at an angle between 10 and 
20 degrees.  38 C.F.R. Part 4, Diagnostic Code 5256.  
Limitation of flexion of either leg to 30 degrees warrants a 
20% rating.  A 30% rating requires that flexion be limited to 
15 degrees.  38 C.F.R. Part 4, Diagnostic Code 5260.  
Limitation of extension of either leg to 15 degrees warrants 
a 20% rating.  A 30% rating requires that extension be 
limited to 20 degrees.  A 40% rating requires that extension 
be limited to 30 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5261.

An NOD shall be filed within 1 year from the date of mailing 
of notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a).

The effective date of compensation benefits will be the date 
of receipt of a claim or the date when entitlement arose, 
whichever is the later.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits under an existing law, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  38 U.S.C.A. § 5110(a) provides that, unless 
specifically provided otherwise, the effective date of a 
claim reopened after final adjudication or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within 1 year from 
such date.  38 C.F.R. § 3.400(o)(1) and (2) implement 
38 U.S.C.A. § 5110(a) and (b)(2).  38 C.F.R. § 3.400(o)(1) 
provides that the effective date of a claim for an increased 
rating shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later, except as provided in 
38 C.F.R. § 3.400(o)(2).  38 C.F.R. § 3.400(o)(2) provides 
that the effective date of a claim for an increased rating 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  Where new and material evidence is received after 
a final disallowance, the effective date of an award shall be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. §§ 3.156, 
3.400(q)(1)(ii).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for 1 or more benefits 
under the laws administered by the VA, from a claimant, his 
duly-authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  See Proscelle.  In this case, the 
veteran has asserted that, prior to 
12 August 1994, his right knee disability was more than 20% 
disabling, and the Board finds that he has thus stated a 
well-grounded claim.

The first matter for the Board's determination in this appeal 
is the proper date from which this appeal arises, i.e., what 
may properly be construed to be the date of the veteran's 
claim for an increased rating for his right knee disability 
that was adjudicated by the RO, of which determination the 
veteran was notified, and from which he filed a timely NOD.  
In this case, the facts show that, by letter of June 1988, 
the veteran was notified of a rating action that month which, 
in pertinent part, denied a rating in excess of 10% for his 
right knee disability.  However, he did not timely appeal 
therefrom by filing an NOD therewith within 1 year of the 
notice of the denial.  Thus, the Board finds that that 
determination as to the 10% rating became final and is not 
subject to revision on the same factual basis, and the 
veteran has not contended that there was clear and 
unmistakable error (CUE) therein.  

The record is devoid of any communication from or action on 
the part of the veteran or his representative subsequent to 
June 1988 and prior to 22 August 1989, when the RO received a 
statement which may be reasonably construed to be a new claim 
for an increased rating for the right knee disorder.  
Although in July 1988 the RO received 2 statements from the 
veteran, wherein in one instance he specifically expressed 
disagreement with the rating assigned for his left knee 
disability, and in the other claimed an increased rating for 
his psychiatric disorder, there were no references to a right 
knee disorder therein.  Neither were any medical records, VA 
or private, pertaining to a right knee disorder introduced 
into the record subsequent to June 1988 and prior to the 
veteran's 22 August 1989 formal new claim for an increased 
rating, which medical records might have served as an 
informal claim for increase.  As the filing of the formal new 
claim for increase in this case preceded any ascertainable 
increase in disability, the Board finds that the general rule 
of 38 U.S.C.A. § 5110(a) applies, and thus the effective date 
of any claim for a rating in excess of 20% for a right knee 
disorder prior to 12 August 1994 may properly be no earlier 
than the date the new claim for increase was received, that 
is, 22 August 1989.  

The Board notes that in September 1989 the veteran was 
afforded a VA orthopedic examination of his right knee; in 
January 1990 the RO notified him of a December 1989 rating 
action which denied a rating in excess of 10%; in February 
1990 the veteran filed what may be construed as a timely NOD 
therewith; and an SSOC was issued in September 1991.  The 
Board further finds that the representative's written 
argument dated in August 1991, to the effect that the veteran 
disagreed with the June 1988 rating action and all subsequent 
rating actions which denied a rating in excess of 10% for the 
right knee disability, does not constitute a timely NOD with 
that June 1988 rating action, as the veteran had no more than 
1 year from the June 1988 RO notice thereof within which to 
file an NOD therewith.  

The second matter for the Board's determination in this 
appeal is whether the evidence pertaining to the right knee 
contained in the record subsequent to the new 22 August 1989 
claim for increase supports a rating in excess of 20% for 
that disorder prior to 
12 August 1994.  After a review of the entire record, the 
Board finds that the evidence supports the claim for an 
increased rating to 30%, but not more than 
30%, for the right knee disorder from 22 August 1989, the 
date from which the veteran has continuously prosecuted his 
claim for increase, and the appeal is granted to that extent.  
However, an effective date prior to 22 August 1989 for a 30% 
rating for a right knee disorder is not warranted, in view of 
the final, unappealed June 1988 rating action which denied a 
rating in excess of 10% for that disorder, and the lack of 
allegation of CUE therein.          

In this regard, the Board finds that the clinical findings on 
VA orthopedic examination of September 1989 show that the 
schedular criteria for a 30% rating were met under both 
Diagnostic Codes 5257 and 5261 at that time.  The warm, 
swollen, unstable, and painful right knee with locking, post-
traumatic osteoarthritis, and chronic synovitis objectively 
demonstrated on that examination indicate a severe knee 
impairment as required for a 30% rating under Code 5257.  In 
addition, the finding of limitation of right leg extension to 
20 degrees meets the criteria for a 30% rating under Code 
5261.  Moreover, the medical and testimonial evidence 
documents continuing severe right knee impairment in 1993 and 
through August 1994, with complaints of pain, weakness, 
buckling, and locking, and clinical findings including 
swelling, crepitance, a flexion contracture, an oblique tear 
of the medial meniscus, near-obliteration of the 
patellofemoral joint, and extensive and severe degenerative 
osteoarthritis.  

A 30% rating is the maximum rating assignable for a knee 
disability under Diagnostic Codes 5257 and 5260.  However, a 
40% rating is not warranted under Codes 5256 or 5261, 
inasmuch as the clinical findings from 1989 to August 1994 do 
not show ankylosis of the right knee, nor was knee extension 
limited to 
30 degrees such as to warrant a 40% rating under those codes, 
respectively.

III. A Rating in Excess of 50% for a Dysthymic Disorder with 
Alcoholism, Otherwise Classified as Major Depression

By rating action of September 1984, service connection for a 
dysthymic disorder was granted, and a 30% rating was assigned 
from October 1983 under Diagnostic Code 9405 of the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  By 
rating action of May 1985, alcoholism was added as a 
component of the service-connected psychiatric disease 
entity, and the disability rating was reduced to 
10%, effective August 1985.  As noted above, this appeal 
originally arose from a December 1989 rating action which 
denied a rating in excess of 10% for the psychiatric 
disorder.  By rating action of March 1993, the description of 
the veteran's service-connected psychiatric disorder was 
changed to major depression, and the disability rating was 
increased to 30%, effective July 1989.  By rating action of 
May 1995, an increased rating to 50% was granted, effective 
August 1994, for the veteran's psychiatric disorder, now 
described as a dysthymic disorder with alcoholism.  By rating 
action of September 1995, a T/R was granted, effective April 
1995.  By rating action of May 1997, a rating in excess of 
50% was denied for a dysthymic disorder with alcoholism under 
Diagnostic Code 9433, reflecting consideration of the new VA 
schedular criteria for rating mental disorders which became 
effective on 7 November 1996.  The matter of a rating in 
excess of 
50% remains for appellate consideration.

The applicable criteria for an increased rating for a 
service-connected disability has been set forth above.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10; See also Schafrath and Francisco.  In addition, 
38 C.F.R. § 4.129 (as in effect prior to 7 November 1996) 
provides that social integration is one of the best evidences 
of mental health and reflects the ability to establish 
(together with the desire to establish) healthy and effective 
interpersonal relationships.  However, in evaluating 
impairment, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  38 C.F.R. § 4.130 (as in 
effect prior to 7 November 1996) provides that, in evaluating 
psychiatric disabilities, the severity of disability is based 
upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  An emotionally sick veteran 
with a good work record must not be underevaluated, nor must 
his condition be overevaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.

A 50% rating is warranted for a dysthymic disorder or major 
depression without melancholia, where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70% rating requires 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired, and 
that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100% rating requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities, 
resulting in a profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9405 (as in 
effect prior to 
7 November 1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court upheld 
the VA's interpretation that a 100% rating for a 
psychoneurotic disorder was assignable if the disability met 
any one of the 3 independent criteria required for a 100% 
rating under the series of applicable Diagnostic Codes in 
effect prior to 7 November 1996.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  See Proscelle.  In this case, the 
veteran has contended that his service-connected psychiatric 
disorder is more disabling than currently evaluated, and the 
Board finds that he has thus stated a well-grounded claim.

A review of the evidence discloses that, on VA psychiatric 
examination of September 1989, the veteran complained of 
depression, anger and decreased appetite at times, and sleep 
problems.  He felt trapped in what he described as a dreary 
job at the Post Office at which he worked on a full-time 
basis, and wished he could work at a job entirely by himself, 
instead of at one such as the current job which involved some 
interaction with people.  The findings on mental status 
examination included sadness, hopelessness, lethargy, a 
depressed mood, coherent thought processes without looseness 
of associations, a question of auditory hallucinations, 
occasional flashbacks and recurrent dreams of his Vietnam war 
experiences, and good judgment, and the diagnoses included a 
dysthymic disorder, a moderate post-traumatic stress disorder 
(PTSD), alcohol abuse in remission, and substance abuse in 
remission.  

VA outpatient records of early August 1991 indicate that the 
veteran was working at the Post Office in New York City at 
night, and sleeping in his car.  He had been unable to get 
transferred to Virginia, where he had a home and his family 
lived.  He lacked the money to rent a room in New York, and 
was reportedly disgusted with life.  The assessments included 
moderate depression and situational problems.  In late 
August, the veteran's family was noted to be in financial 
bankruptcy.  He felt worthless and overextended.  The 
diagnosis was depression.  In September, he complained of 
occasional hallucinations, and his dosage of prescribed 
medication was increased.  In October, he complained of 
fatigue, nervousness, inability to concentrate, and suicidal 
ideas.  The examiner noted that he was crying and obviously 
depressed, and that he refused hospitalization because his 
family needed the income from his job.  In July 1992, the 
veteran was noted to be continuing to work as a postal 
distribution clerk in New York.  

On VA psychiatric examination of March 1993, the examiner 
reviewed the veteran's military, psychiatric, social, and 
employment history.  He was noted to have been working as a 
postal mail sorter since 1970, and felt that his job was not 
going well, yet felt that his work was his therapy.  He 
continued to work in New York, and visit his family in 
Virginia for a few days approximately every 2 weeks.  His 
current complaints included fatigue and dreams about Vietnam 
wartime experiences.  The objective findings on mental status 
examination included depression; logical, coherent, but 
sometimes vague speech; a many-year history of constant 
nervousness; constant depression since commuting to his 
family in Virginia for the last 2 years; crying spells; 
frequent spells of severe depression when he could not sleep 
or get out of bed; and occasional visual and increasing 
auditory hallucinations.  The examiner noted that the veteran 
currently lived in a basement dwelling.  He was deemed to be 
capable of managing his financial affairs.  The diagnoses 
were recurrent major depression and PTSD.  The examiner's 
overall impression was that the veteran had been chronically 
depressed for many years and had had periods of major 
depression.  He also had sufficient symptoms to warrant a 
diagnosis of PTSD, and the examiner opined that the PTSD and 
severe depression might well be related to each other. The 
veteran was noted to have been able to maintain his Post 
Office job despite his symptoms, including suicidal ideation.  
He currently took antidepressant medication.  The doctor 
opined that the veteran could continue holding his present 
job, but probably would have trouble being employable in a 
new one.  The degree of his psychiatric incapacity was felt 
to be moderate to severe.

Copies of the veteran's 1994 records of absences from work 
show absences largely attributed to orthopedic complaints 
pertaining to the knees and back.

At the June 1994 hearing on appeal, the veteran testified 
that he frequently experienced episodes of depression due to 
his knee disabilities, and that he had sought psychiatric 
treatment from the VA.  He stated that he had worked at the 
Post Office since 1970, and that he had used up a good 
portion of his sick and annual leave due to problems with his 
knees.

An August 1994 VA outpatient treatment record noted that the 
veteran was highly distressed because of knee pain and 
difficulty working.  He had crying spells and thoughts of 
violence.  The diagnoses were PTSD and major depression.

On VA psychiatric examination of October 1994 by the same 
physician who evaluated the veteran in March 1993, the 
examiner reviewed the veteran's psychiatric and employment 
history, noting that he continued to work at the Post Office.  
He stated that, in his spare time for the past 8 months, he 
viewed bodies at funeral homes, finding this a peaceful 
recreation.  He complained of episodes of crying and severe 
agitation.  On mental status examination, the veteran spoke 
somewhat slowly but logically and coherently.  He looked very 
depressed, and described episodes of severe nervousness and 
agitation with a rapid heartbeat and an urge to vomit, which 
occurred mostly when he was in crowds of people.  He 
described episodes of severe depression wherein he felt like 
killing himself, and stated that at times he drove at great 
speeds, not concentrating and not caring.  No hypomanic 
episodes were elicited.  He felt that he might be 
experiencing visual hallucinations, and described auditory 
hallucinations.  He complained of bad dreams of Vietnam war 
experiences interrupting his sleep.  He felt worse than a 
year ago, and stated that he hated people.  The diagnoses 
were recurrent major depression, dysthymia, and PTSD.  The 
examiner felt that the veteran was capable of managing his 
financial affairs, and the overall impression was that he had 
worsened somewhat since the last VA examination in March 
1993.  He opined that the dysthymia had become severe enough 
to warrant the diagnosis of major depression; that it was not 
clear if a higher dose of antidepressant or other medication 
would be more beneficial; that the veteran was a suicidal 
risk; and that it was surprising that he continued to work 
and that he might be able to continue.  The degree of his 
psychiatric incapacity was felt to be moderate to severe.

In a statement of March 1995, the veteran's employer approved 
his application for disability retirement.  The statement did 
not specify the disabilities which formed the basis of the 
claim.

In his March 1995 application for a T/R, the veteran claimed 
that his service-connected psychiatric and knee disabilities 
prevented him from following any substantially-gainful 
occupation, and that he became too disabled to work as a 
postal worker in October 1994.  

In a statement of June 1995, the veteran's employer stated 
that he retired from the Post Office on unspecified 
disability effective April 1995.  In an August 1995 response 
to a VA request for employment information, the veteran's 
employer noted "personal illness" as the reason for the 
termination of his employment as a postal distribution clerk, 
and that his last day in pay status had been in April 1995.

In a statement of October 1995, P. Manes, M.D., stated the 
veteran was suffering from severe PTSD.  In a statement of 
July 1996, Dr. Manes stated that he had been treating the 
veteran since September 1995, and noted that he felt 
depressed, isolated, and worthless; that he continued taking 
several prescribed medications; that his condition seemed to 
be deteriorating; that he needed ongoing regular 
psychotherapy; and that his prognosis was guarded.

In a statement of March 1997, G. Ramsey, Ph.D., a clinical 
psychologist, stated that he had seen the veteran on numerous 
occasions and noted his history of severe depression, 
suicidal thoughts, and paranoid thinking spanning many years.  
His depression was ongoing and unremitting, and his current 
suicidal and homicidal thoughts were not periodic but 
appeared consistently across time by report and record.  He 
felt isolated and rejected by the system much of the time, 
feeling forgotten and unappreciated for contributions made in 
his life.  In the past under periods of extreme stress, his 
condition had reached psychotic proportions.  In reviewing 
the veteran's records, the doctor stated that he found little 
positive change over time, and opined that his psychological 
condition was preventing him from being able to hold 
employment of any kind, and that he was severely disabled 
from a psychological viewpoint.  The diagnosis was severe 
PTSD with psychotic patterns at times (major depression, at 
times with psychosis).  The veteran was currently in 
psychotherapy and took several prescribed medications, and 
the doctor did not anticipate that treatment would be 
sufficient to ameliorate his overall condition.

On VA psychiatric examination of March 1997, the examiner 
reviewed the veteran's military, medical, and employment 
history.  He was noted to be on disability retirement from 
the Post Office.  His current complaints included sleep 
disturbance, disliking people and crowds, frequent thoughts 
of death, irritability, severe episodes of depression with 
associated paranoia and suicidality, and feeling 
unappreciated by the system.  On current examination, hygiene 
was fair and clothing was clean.  There was no psychomotor 
restlessness, but there was difficulty maintaining eye 
contact.  Speech was somewhat halting.  The veteran was fully 
alert, oriented, and cognitively intact.  Thought process was 
relevant, though tangential at times, and content focused on 
various resentments.  He denied current hallucinations, 
delusions, paranoia, or suicidal or homicidal thoughts, but 
stated that he had auditory hallucinations when he became 
severely depressed.  Mood was depressed, and affect 
irritable, and he became tearful at one point.  Insight was 
limited, and judgment fair.  The diagnoses included 
dysthymia; severe, recurrent major depressive disorder with 
psychotic features; and personality disorder with 
narcissistic traits.  The examiner opined that the veteran 
did not meet criteria for PTSD.  He did appear to have 
significant depressive problems which were chronic and low-
level in nature, but which the records showed had become 
quite severe with psychotic features at times.  The examiner 
noted Dr. Ramsey's opinion that the veteran was currently 
completely disabled, but felt that it was unclear whether 
this was due to his psychiatric or physical illness or a 
combination of the two.

After a review of the entire record, the Board concludes that 
the veteran's psychiatric symptoms and the clinical findings 
support the grant of a 100% rating according to the schedular 
criteria in effect prior to 7 November 1996, as competent 
medical opinion has been entered into the record to the 
effect that his service-connected psychiatric disorder has 
rendered him demonstrably unable to obtain or retain 
employment, thus meeting one of the 3 independent criteria 
required for a 100% rating for a dysthymic disorder or major 
depression under Diagnostic Code 9405 (as in effect prior to 
7 November 1996).  The abovementioned clinical findings 
document a progressively-deteriorating psychiatric disability 
picture over the years from 1989 to 1997, with increased 
dosages of prescribed medications required, and leading to 
the veteran's retirement from work due to disability.  
Although the 1997 VA psychiatric examiner was uncertain as to 
whether the veteran's psychiatric or physical disabilities or 
some combination of the two were responsible for Dr. Ramsey's 
conclusion that the veteran was completely disabled, the 
Board finds that there is no question that Dr. Ramsey's 1997 
clinical psychological report quite clearly attributes his 
inability to hold employment of any kind solely to his severe 
psychological disability.

Lastly, the Board notes that the VA schedular criteria for 
rating mental disorders was revised effective 7 November 
1996.  The Court has held that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board finds that, inasmuch as a grant of the maximum 
schedular rating of 100% is possible on the basis of the 
rating criteria in effect prior to 7 November 1996, 
constituting a full grant of the benefit sought on appeal, 
consideration of the revised rating criteria for mental 
disorders in effect on and after 7 November 1996 is not 
necessary in this case.            


ORDER

A rating in excess of 10% for a left knee disorder prior to 
September 1988 is denied.  An effective date of 22 August 
1989 for a 30% rating for a right knee disorder is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.  An increased rating to 100% for a 
dysthymic disorder, otherwise classified as major depression, 
is granted, subject to the applicable regulations governing 
the payment of monetary benefits.


REMAND

With respect to the issues of restoration of a 10% rating for 
a left knee disorder and a rating in excess of 30% for a 
right knee disorder, the Board notes that the Court has held 
that, when a veteran alleges that he suffers pain due to a 
service-connected musculoskeletal disorder in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Appellate review discloses that the 
March and November 1993 and October 1994 VA orthopedic 
examinations are now deficient in light of the DeLuca 
considerations subsequently imposed by the Court in September 
1995, in that they lack an assessment of the degree of the 
veteran's functional loss due to each knee disorder in the 
manner prescribed by DeLuca.  Under the circumstances, the 
Board finds that the veteran should be afforded a new VA 
orthopedic examination to correct the evidentiary deficiency 
created by DeLuca, and this case is thus REMANDED to the RO 
for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of all providers of medical 
treatment and evaluation for his left 
and right knee disorders from 1994 to 
the present time.  He should be 
requested to sign and submit 
appropriate forms authorizing the 
release to the VA of all records of 
such treatment by non-VA providers.  
Thereafter, the RO should contact the 
abovementioned providers and request 
them to furnish copies of all clinical 
records of treatment and evaluation of 
the veteran for any knee disorder from 
1994 to the present time.  All records 
received should be associated with the 
claims folder.

2. After the abovementioned records have 
been received, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of each knee disorder.  The 
claims folder must be made available 
to the examiner prior to the 
examination.  All clinical findings 
pertaining to each knee should be 
reported in detail.  Such tests as the 
examiner deems necessary, including X-
rays, should be performed.  The 
examiner should (a) conduct range of 
motion studies of each knee and 
specify the range in degrees; (b) 
comment as to whether there is slight, 
moderate, or severe impairment of 
either knee, as reflected by any 
recurrent subluxation or lateral 
instability; (c) comment as to whether 
there is ankylosis of either knee, and 
if so, specify whether the knee is 
fixed in full extension, or in flexion 
at an angle between 0 and 10 degrees, 
10 and 20 degrees, or 20 and 45 
degrees, or of 45 degrees or more; and 
(d) review pertinent aspects of the 
veteran's medical and employment 
history and comment on the effects of 
each knee disorder upon the veteran's 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, specifically 
addressing the matter of the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, 
weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4,40, 4.45, 
and 4.59 (1998).  The clinical 
findings and reasons upon which the 
comments are based should be clearly 
set forth.

3. Thereafter, the RO must review the 
claims folder and ensure that all of 
the aforementioned development action 
has been conducted and completed in 
full.

The RO should then review the evidence and determine whether 
the veteran's claims for restoration of a 10% rating for a 
left knee disorder and a rating in excess of 30% for a right 
knee disorder may now be granted.  If not, he and his 
representative should be furnished an appropriate SSOC, and 
the case should be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

